United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                   November 20, 2008

                                          Before

                           RICHARD A. POSNER, Circuit Judge



SANDRA C. LEISTER,                                 ]   Appeals from the United
        Plaintiff-Appellee,                        ]   States District Court for
        Cross-Appellant,                           ]   the Central District of
                                                   ]   Illinois.
Nos. 07-2242, 07-3615 & 07-3671 v.                 ]
                                                   ]   No. 05 C 2115
MICHELLE PETERSON, EVAN PETERSON                   ]
and DOVETAIL, INCORPORATED,                        ]   Harold A. Baker,
        Defendants-Appellants,                     ]        Judge.
        Cross-Appellees.                           ]


    Upon consideration of the PLAINTIFF-APPELLEE/CROSS-APPELLANT’S
MOTION TO MODIFY OPINION, filed on November 6, 2008, by counsel for the plaintiff,

      IT IS ORDERED that the motion is GRANTED to the extent that the slip opinion of
October 23, 2008 is amended as follows:

      On line 12 of page 14 of the opinion, the phrase “May 2001" shall be amended to
read “May 2000".